                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00466-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. GEOFFREY WARD MANSFIELD,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter is before the Court on defendant Geoffrey Ward Mansfield’s Motion

for Judgment of Acquittal under Fed. R. Crim. P. 29 and 45 [Docket No. 83].

I. BACKGROUND

      On February 21, 2019, a jury found defendant guilty of knowingly possessing a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1). Docket No. 63; see

also Docket No. 64 at 18. The Court instructed the jury that it could find defendant

guilty if it determined the government had proved the following elements beyond a

reasonable doubt:

      First: on or about July 31, 2017, the defendant knowingly possessed a
      firearm;

      Second: the defendant was convicted of a felony, that is, a crime
      punishable by imprisonment for a term exceeding one year, before he
      possessed the firearm; and

      Third: before the defendant possessed the firearm, the firearm had moved
      at some time from one state to another.
Docket No. 64 at 18. Pursuant to a stipulation entered into by the parties before trial,

see Docket Nos. 27, 30, 50, the Court further instructed:

       The parties stipulate that, prior to July 31, 2017, the defendant was
       convicted of a crime punishable by imprisonment for a term exceeding
       one year. Therefore, you must consider the second element of Count
       One as having been proved beyond a reasonable doubt.

Docket No. 64 at 18.

       Following defendant’s conviction, but before sentencing, the Supreme Court

decided Rehaif v. United States, 139 S. Ct. 2191 (2019), in which it held that, to obtain

a conviction under 18 U.S.C. § 922(g) or § 924(a)(2), the government “must prove both

that the defendant knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm.” Id. at 2200. On July

26, 2019, defendant moved for judgment of acquittal arguing that the evidence

presented at trial was insufficient to convict defendant under the standard announced in

Rehaif. See Docket No. 83. The government filed a response to the motion on August

5, 2019, Docket No. 87, to which defendant replied on August 9, 2019. Docket No. 88.

II. ANALYSIS

       Defendant moves for judgment of acquittal under Fed. R. Crim. P. 29. In

considering defendant’s motion, the Court views the evidence “in the light most

favorable to the government, and without weighing conflicting evidence or considering

the credibility of witnesses, determine[s] whether that evidence, if believed, would

establish each element of the crime.” United States v. Fuller, 751 F.3d 1150, 1153

(10th Cir. 2014) (quotations omitted). The Court may enter a judgment of acquittal “only

if the evidence that defendant committed the crime is nonexistent or so meager that no


                                            2
reasonable jury could find guilt beyond a reasonable doubt.” Id. (quotations omitted).

       Defendant argues that he is entitled to judgment of acquittal because the

evidence presented by the government at trial was insufficient to prove that he knew he

was a convicted felon at the time he possessed the firearm. Docket No. 83 at 2-3. In

response, the government appears to concede that defendant’s conviction must be

vacated in light of Rehaif, but argues that a retrial is permitted under the Double

Jeopardy Clause because defendant’s sufficiency-of-the-evidence challenge must be

evaluated according to the standard of proof that existed at the time of trial. See

Docket No. 87 at 3-7. Alternatively, the government argues that the evidence was

sufficient to sustain defendant’s conviction even under the heightened standard

announced in Rehaif. Id. at 7-9.1

       The issue presented by defendant’s motion for judgment of acquittal is narrow.

Defendant does not argue that the Court’s jury instructions were incorrect under the

legal standard that existed at the time of trial.2 Nor does he challenge the sufficiency of


       1
        The Court need not address defendant’s threshold arguments that his motion is
timely under Fed. R. Crim. P. 29 and 45, Docket No. 83 at 3-4, and that the Court’s
erroneous instruction to the jury constitutes plain error. See id. at 5. The government
does not address these issues in its response brief and appears to concede that
defendant is entitled to a new trial in light of Rehaif. See Docket No. 87 at 3 (stating
that the “proper remedy is to remand for a new trial before a properly-instructed jury if
the evidence was sufficient to satisfy the improper instructions given at trial”).
       2
         Before Rehaif, the governing law in the Tenth Circuit was that “the only
knowledge required for a § 922(g) conviction [was] knowledge that the instrument
possessed is a firearm.” United States v. Griffin, 389 F.3d 1100, 1104 (10th Cir. 2004)
(internal quotation marks and bracket omitted)). Thus, as relevant here, the
government was not required to prove that the defendant knew he had been convicted
of a felony. See United States v. Games-Perez, 667 F.3d 1136, 1141-42 (10th Cir.
2012). Defendant suggests that retrial is inappropriate because, instead of changing
the law, Rehaif merely interpreted § 922(g) as it is written. See Docket No. 83 at 11.

                                             3
the government’s case under that standard. In addition, the Court ag rees with

defendant that, if his sufficiency-of-the-evidence challenge were evaluated according to

the standard set forth in Rehaif, the evidence that the government admitted at the trial

would be inadequate to support his conviction.

       Therefore, the only issue is whether the Double Jeopardy rule precluding retrial

of a defendant when his conviction is reversed due to insufficient evidence applies to

situations, such as this one, where the evidence presented at trial is rendered

insufficient solely as the result of a post-trial change in the law.

       The Tenth Circuit has squarely addressed this issue, holding that “whenever a

conviction is reversed solely for failure to produce evidence that was not theretofore

generally understood to be essential to prove the crime, double jeopardy does not bar

reprosecution.” Wacker, 72 F.3d at 1465. In Wacker, the defendants were charged

with using a firearm in connection with a drug trafficking offense or conspiracy, in

violation of 18 U.S.C. § 924(c)(1) and (2). Id. at 1460. At the time of trial, the

“governing rule” in the Tenth Circuit “was that a conviction for ‘use’ [under § 924(c)] was

supported if the government established: (1) the defendant had ‘ready access’ to the

firearm; and (2) the firearm was an ‘integral part’ of the criminal undertaking and

increased the likelihood that the undertaking would succeed.” Id. at 1463. While the

defendant’s conviction was pending on appeal, however, the Supreme Court clarified



As the government points out, however, the same was true in United States v. Wacker,
72 F.3d 1453 (10th Cir. 1995), but the Tenth Circuit nevertheless remanded the case
for a new trial in light of the Supreme Court’s intervening decision clarifying the “use”
standard under § 924(c)(1). See id. at 1463, 1465-66. Defendant’s argument is
therefore without merit.

                                               4
that “to sustain a conviction under the ‘use’ prong of § 924(c)(1), the Government must

show that the defendant actively employed the firearm during and in relation to the

predicate crime.” Id. (bracket omitted) (quoting Bailey v. United States, 516 U.S. 137,

150 (1995), superseded by statute as stated in Welch v. United States, 136 S. Ct.

1257, 1267 (2016)). Based on this clarification of the law, the Tenth Circuit reversed

three of the defendants’ convictions, finding the facts concerning their “use” of the

firearms indistinguishable from the facts deemed legally insufficient in Bailey. See

Wacker, 72 F.3d at 1463-64.

       As to the remaining defendant, the court determined that the evidence was

sufficient to support her conviction under the standard existing at the time of trial, but

that it was not clear “how a jury might decide th[e] issue if properly instructed under the

law as defined by Bailey.” Id. at 1465-65. The court therefore remanded the issue to

the district court for a new trial, noting that remand was “not inconsistent with the

Double Jeopardy Clause” because the rule barring retrial when a conviction is reversed

due to insufficient evidence did not apply. Id. at 1465. The Tenth Circuit explained that

remand did not implicate the Double Jeopardy concerns raised in Burks v. United

States, 437 U.S. 1 (1978) – including the principle that the government may not “be

afforded a second opportunity to supply evidence which it failed to muster in the first

proceeding” – because “the government . . . [could not] be held responsible f or failing to

muster evidence sufficient to satisfy a standard which did not exist at the time of trial.”

Wacker, 72 F.3d at 1465 (internal quotation marks omitted). The court further reasoned

that its reversal due to the district court’s erroneous jury instruction was akin to a



                                              5
reversal based on trial error and thus “double jeopardy [did] not bar reprosecution.” Id.

at 1465 (internal quotation marks omitted); see also Lockhart v. Nelson, 488 U.S. 33,

38 (1988) (“It has long been settled . . . that the Double Jeopardy Clause’s general

prohibition against successive prosecutions does not prevent the government from

retrying a defendant who succeeds in getting his first conviction set aside, through

direct appeal or collateral attack, because of some error in the proceedings leading to

conviction.”).

       As summarized most recently in United States v. Arciniega-Zetin, 755 F. App’x

835 (10th Cir. 2019) (unpublished), Wacker therefore stands for the following rule:

       [A court] must order the dismissal of any charge that the government
       failed to prove by sufficient evidence under the law in force during [the
       defendant’s] trial. But if the government’s proof suffices under that now-
       outdated law, then showing that this proof would not suffice under the
       supervening law won’t win the defendant a dismissal.

Id. at 842; accord United States v. Benford, 875 F.3d 1007, 1014 (10th Cir. 2017) (“W e

analyze the sufficiency of the evidence under the law in effect at the time of trial.”);

United States v. Twitty, 641 F. App’x 801, 807 (10th Cir. 2016) (unpublished) (holding

that defendant could be retried, consistent with the Double Jeopardy Clause, because

sufficient evidence supported his conviction “under the standard in effect at the time of

his trial”). Other circuits apply the same rule. See United States v. Houston, 792 F.3d

663, 669-70 (6th Cir. 2015) (holding, in the context of a post-trial change in the law, that

the permissibility of a retrial depends on the sufficiency of the government’s evidence

under the wrong jury instruction given at trial, not the corrected instruction that would be

given on remand); United States v. Ford, 703 F.3d 708, 711 (4th Cir. 2013) (stating



                                              6
that, “where a reviewing court determines that the evidence presented at trial has been

rendered insufficient only by a post-trial change in law, double jeopardy concerns do not

preclude the government from retrying the defendant”); United States v. Robison, 505

F.3d 1208, 1224-25 (11th Cir. 2007) (rejecting argument that the defendants were

entitled to judgment of acquittal based on a post-trial change in the law where it was

undisputed that there was sufficient evidence to support the defendants’ convictions

under the erroneous legal standard applied at trial); United States v. Weems, 49 F.3d

528, 530-31 (9th Cir. 1995) (rejecting argument that the court could not remand for a

new trial following a post-trial change in the law “without first considering whether the

evidence produced at trial was sufficient for conviction” under the correct legal

standard, and reasoning that retrial would not improperly “give the government the

opportunity to supply evidence it failed to muster at the first trial” because the

government “had no reason to introduce such evidence” under the legal standard in

effect at the time of trial (internal quotation marks omitted)); see also Burks, 437 U.S. at

15-16 (reasoning that “reversal for trial error,” including “incorrect receipt or rejection of

evidence, incorrect instructions, or prosecutorial misconduct,” does not trigger Double

Jeopardy concerns because it does not reflect a determination that the “government

has failed to prove its case” and “implies nothing with respect to the guilt or innocence

of the defendant”); United States v. Gonzalez, 93 F.3d 311, 323 (7th Cir. 1996) (holding

that failure to instruct the jury on the meaning of “carry” under 18 U.S.C. § 924(c) based

on a misapprehension of the “use” standard, which was clarified by the Supreme Court

after trial, did not preclude retrial under the correct legal standards because the “error in

the earlier proceedings . . . [was] more akin to trial error than to the legal insufficiency of

                                               7
the evidence”); cf. Lockhart, 488 U.S. at 40-41 (holding that the Double Jeopardy

Clause did not bar retrial even though the government’s proof would have been

insufficient to support the defendant’s conviction absent the erroneously admitted

evidence).

       Defendant contends that “Wacker does not stand for the blanket proposition that

retrial is permitted when the evidence was sufficient to have convicted the defendant

under the standard in effect at the time of trial.” Docket No. 83 at 8 (quoting Twitty, 641

F. App’x at 806). In support of this argument, defendant cites two subsequent

decisions in which the Tenth Circuit reasoned that retrial was permitted only if the

“evidence would have been sufficient to support [the defendant’s] conviction . . . under

a proper instruction.” United States v. Smith, 82 F.3d 1564, 1567 (10th Cir. 1996);

United States v. Miller, 84 F.3d 1244, 1258 (10th Cir. 1996) (explaining that the court

would only remand for a new trial based on a post-trial change in the law if a properly

instructed jury could have returned a guilty verdict), overruled on other grounds, United

States v. Holland, 116 F.3d 1353 (10th Cir. 1997), overruled on other grounds, Bousley

v. United States, 523 U.S. 614 (1998).

       As the government admits, it is difficult to reconcile the language of Smith and

Miller with Wacker’s clear holding that a sufficiency-of-the-evidence challenge

predicated on a post-trial change in the law must be evaluated according to the legal

standard in effect at the time of trial. See Wacker, 72 F.3d at 1465; see also Docket

No. 87 at 4 (noting that Smith and Miller conflict with Wacker). On the other hand,

Smith and Miller properly recognize that there may be some cases where it is



                                             8
appropriate to reverse a defendant’s convictions outright – rather than remanding for a

new trial – based on a post-trial change in the law. However, such cases are limited to

those situations in which the facts bearing on the defendant’s culpability under the

corrected legal standard are so clear and uncontested that retrial would be futile, see,

e.g., Wacker, 72 F.3d at 1463-64 (reversing the defendants’ convictions where the

evidence presented at trial conclusively showed that the defendants did not “use” a

firearm under the standard announced in Bailey), or the government has conceded that

it does not intend to offer any additional evidence on remand. See, e.g., United States

v. Bruno, 661 F.3d 733, 743 (2d Cir. 2011) (distinguishing cases allowing retrial after

post-trial change in the law on the ground that, unlike in those cases, “considering the

sufficiency of the evidence [under the corrected legal standard] would [not] deny the

government an opportunity to present its evidence” because the government had

“conceded that it would present no new evidence if [the defendant] were retried”).3

Reversal of a conviction under these circumstances reflects a determination that retrial

would be futile; such a reversal does not hinge on whether the evidence presented at

trial was sufficient to sustain the defendant’s convictions under the proper legal

standard. See Wacker, 72 F.3d at 1465 (analogizing case to one in which retrial was

appropriate despite the insufficiency of the evidence under the correct legal standard

and stating that, on retrial, “the government [could] present additional evidence, if



       3
        Defendant does not argue that these circumstances are present in this case.
Nor has the government conceded that it will be unable to present evidence on remand
showing that defendant knew he was a felon at the time he possessed the firearm.
Accordingly, retrial is permitted so long as the evidence presented at trial was sufficient
to sustain defendant’s conviction under the then-existing legal standard.

                                             9
available” relevant to the defendant’s guilt under the statute, properly construed); see

also Lockhart, 488 U.S. at 42 (explaining that, by allowing the government to retry the

case on remand, the Court “merely recreate[d] the situation that would have been

obtained if the trial court had excluded the evidence of the conviction” because “the trial

judge would presumably have allowed the prosecutor an opportunity to offer evidence

of another prior conviction to support the habitual offender charge”). To conclude

otherwise would contravene Wacker’s reasoning that the government cannot be held

responsible for “failing to muster evidence sufficient to satisfy a standard which did not

exist at the time of trial.” Wacker, 72 F.3d at 1465 (internal quotation marks omitted).

Insofar as Smith and Miller support a different rule – one that requires sufficiency-of-

the-evidence challenges based on a post-trial change in the law to be measured

against the proper legal standard – they cannot be reconciled with the clear language of

Wacker and do not control. See United States v. Sabillon-Umana, 772 F.3d 1328, 1334

n.1 (10th Cir. 2014) (“In cases of conflicting circuit precedent, our court follows earlier,

settled precedent over a subsequent deviation therefrom.” (internal quotation marks

and bracket omitted)).4

       The Court is also unpersuaded by defendant’s reliance on Musacchio v. United

States, 136 S. Ct. 709 (2016). See Docket No. 83 at 6-7; Docket No. 88 at 3. In that

case, the Supreme Court held that, “when a jury instruction sets forth all the elements



       4
        This conclusion is bolstered by the fact that three recent Tenth Circuit decisions
cite Wacker for the proposition that sufficiency-of-the evidence challenges are
evaluated according to the legal standard in effect at the time of trial. See Arciniega-
Zetin, 755 F. App’x at 842; Benford, 875 F.3d at 1014-15; Twitty, 641 F. App’x at 806.
None of these cases discuss the rule announced in Smith and Miller.

                                             10
of the charged crime but incorrectly adds one more element, a sufficiency challenge

should be assessed against the elements of the charged crime, not against the

erroneously heightened command in the jury instruction.” Id. at 715. Defendant argues

that the “holding and logic of Musacchio shows that Wacker does not mean what the

government claims it means and, if it does, it is no longer good law.” Docket No. 88 at

3. But Musacchio involved jury instructions that erroneously added an element to the

charged offense. The Court’s holding was therefore predicated on the notion that the

“Government’s failure to introduce evidence of an additional element does not implicate

the principles that sufficiency review protects.” Musacchio, 136 S. Ct. at 715. In other

words, the defendant’s sufficiency challenge was academic because, by finding “guilt

after being instructed on all elements of the charged crime plus one more element, the

jury ha[d] made all the findings that due process requires.” Id.

      The considerations governing retrial in cases involving a post-trial change in the

law are distinct from the concerns present in Musacchio. See Twitty, 641 F. App’x at

807 (noting that the “issue of a change in the law that added an element that the

government was required to prove was not before the Court in Musacchio”). As a

result, Musacchio does not undermine Wacker’s holding that “whenever a conviction is

reversed solely for failure to produce evidence that was not theretofore generally

understood to be essential to prove the crime, double jeopardy does not bar

reprosecution.” Wacker, 72 F.3d at 1465 (internal quotation marks and ellipsis

omitted).

      Because defendant does not argue that the evidence presented at trial was



                                            11
insufficient to support his conviction under the then-existing legal standard, the Double

Jeopardy Clause does not bar the government from retrying defendant under the

standard set forth in Rehaif. The Court will therefore grant defendant’s request for a

new trial, see Docket No. 88 at 5, but deny his motion insofar as it seeks dismissal of

the indictment.

III. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that Mr. Mansfield’s Motion for Judgment of Acquittal Under Fed. R.

Crim. P. 29 and 45 [Docket No. 83] is GRANTED in part and DENIED in part. It is

further

          ORDERED that defendant’s conviction is VACATED. Within seven days of this

order, the parties shall contact chambers to set a new trial date. It is further

          ORDERED that the sentencing hearing scheduled for August 23, 2019, Docket

Nos. 84, 85, is hereby VACATED.



          DATED August 16, 2019.

                                             BY THE COURT:


                                              s/Philip A. Brimmer
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               12
